UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7582



LLOYD NEILL STRICKLAND,

                                             Petitioner - Appellant,

          versus


G. MALDONADO, JR., Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-505-5-H)


Submitted:   February 26, 2003              Decided:   March 10, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Neill Strickland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lloyd Neill Strickland, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000) on the grounds he was not in custody and

his petition was untimely.          An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues   a    certificate    of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000).         When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).      We have reviewed the record and conclude for the reasons

stated by the district court that Strickland has not made the

requisite showing.         See Strickland v. Maldonado, No. CA-02-505-5-H

(E.D.N.C. Sept. 11, 2002).         Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately




                                       2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3